FOLEY, J.
This is an appeal by the husband from an order modifying a dissolution decree. The modification order increased the visitation allowed husband with his three minor children who live with their mother in California by allowing him additional visitation including a month during the summer. The husband contends the court should have allowed him more' than one month visitation during the summer. We conclude that the modification order made by the trial court which increased visitation was proper and should be affirmed.
The modification order also awarded the wife $800 attorney fees. This award was made by the court in the absence of a stipulation or evidence thereon and thus cannot be supported. May and May, 22 Or App 110, 537 P2d 1181 (1975). The award of attorney fees is reversed.
Affirmed in part, reversed in part. No costs to either party.